            Case 1:16-cv-08759-KPF Document 87 Filed 10/28/19 Page 1 of 1

                                                                                 Ben Hutman
                                                                                 212.573.6675
                                                                                 bhutman@sglawyers.com
                                                                                 www.sglawyers.com


                                                       October 28, 2019


  VIA ECF

  The Hon. Katherine Polk Failla
  United States District Court for the
  Southern District of New York
  500 Pearl Street
                                                     MEMO ENDORSED
  New York, New York 10007

  Re: Fasano, et al. v. Li, et al., No. 16-cv-8759 (KPF): Motion for Extension on Consent

  Dear Judge Failla:

         We represent Plaintiffs in this action. We write to request a nine-day extension of the
  deadline to file an opposition to Defendants’ renewed motion to dismiss, from November 6 to
  November 15, 2019. Defendants do not oppose this request. This is Plaintiffs’ first request for
  an extension of the deadline to oppose the motion to dismiss.

         The reason for this motion for extension is that Plaintiffs’ counsel has a conflict with two
  other matters. First, Plaintiffs’ counsel has a post-trial oral argument for another matter in
  Delaware Chancery Court on October 31, 2019, which conflicts with the current briefing
  schedule. Second, Plaintiffs’ counsel had to brief pre-trial motions and attend a pre-trial
  conference held on October 25, 2019 for FIH, LLC v. Foundation et al., Case No. 3:15-cv-00785
  (JBA) (D. Conn.). Thus, an extension is necessary to adequately prepare an opposition brief on a
  reasonable timeline.

          We have consulted with Defendants’ counsel and they do not oppose Plaintiffs’ request
  for an extension. Defendants’ counsel agrees to have its Reply Brief date re-set to December 16,
  2019. Per the Court’s Individual Rules, a revised scheduling order it attached.

                                                       Respectfully submitted,



                                      Ben Hutman
Application GRANTED. Plaintiffs' deadline for their opposition
memorandum is extended to November 15, 2019, and Defendants' deadline
for their reply is extended December 16, 2019.
                                                                 SO ORDERED.
Dated:       October 28, 2019
             New York, New York


                                                                 HON. KATHERINE POLK FAILLA
                                                                 UNITED STATES DISTRICT JUDGE
